DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed July 5, 2022 has been entered. Claims 1-14 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed April 11, 2022.
Response to Arguments
Applicant's arguments filed July 5, 2022 have been fully considered and are partially persuasive. The Applicant argues that the amendment to claim 1 to include the limitation “wherein the first core and the second core have different numbers of the plurality of fixation jaws that hold the permanent magnets in place” overcomes the rejection under 35 U.S.C. 102(a)(1) by Kaiser. 
This argument is unconvincing because Kaiser teaches this new limitation. As discussed in the previous rejection of claim 4, Kaiser contemplates removing some of the unneeded fixation jaws in the second core where they are not needed because of the shorter magnets. 
  	“The common stamping tool may also turn off punching features for the inner stop 156 for the short magnets 142, as the second tab 152 provides the same function”, [0052] (i.e. the fixation jaw 156 may not be formed in the short magnet laminations 4A).
“When using the first finishing schedule, for the short magnets 142, all of the first tabs 151 formed on the standard lamination sheets 144 would be removed to allow the short magnets 142 to be inserted into the resulting slot 140. Note that the second tabs 152 formed on the standard lamination sheets 144 may not be needed, such that they may either be removed or left intact by the first finishing schedule”, [0056] (i.e. the second tab 152 can also be removed as an inner radial retention feature so that no fixation jaw is brought into contact with the inner radial surface of the second core). 
Therefore, the previous rejection is maintained. 
However, claim 1 was also rejected by Lahr as part of the rejections of claims 6-8. Lahr does not teach “wherein the first core and the second core have different numbers of the plurality of fixation jaws that hold the permanent magnets in place”, therefore, rejections 6-8 are withdrawn.
However, a new rejection of claim 6 is made under Kaiser in view of Lahr. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5, 9-11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaiser et al. (US 20160248286 A1, hereinafter “Kaiser”).
Regarding claim 1, Kaiser teaches a rotor (Fig. 5, 126) for application in a drive motor (“An electric motor uses electric potential energy to produce mechanical energy through the interaction of magnetic fields and current-carrying conductors”, [0003]) that includes a plurality of rotor cores (“lamination sheets”) (“The rotor assembly 126 includes a plurality of lamination sheets 134”, [0033]) (Fig. 5, 134),

    PNG
    media_image1.png
    581
    402
    media_image1.png
    Greyscale

	each of the plurality of rotor cores defines a plurality of slots (Fig. 4A and 4B, 140), 
each slot having a permanent magnet inserted therein (Fig. 4A, 142 and Fig. 4B, 143), 

    PNG
    media_image2.png
    330
    376
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    349
    401
    media_image3.png
    Greyscale

wherein the plurality of the rotor cores comprise: a first core (Fig. 4B, 148 “long magnets”) including a plurality of fixation jaws (Fig. 4B, 154 and 156)(“The long magnets 143 are also retained at radial ends by the outer stop 154 and the inner stop 156”, [0047]) for holding in place one surface of the permanent magnet (Fig. 4B, radially inner surface by 156) and an opposite surface (Fig. 4B, radially outer surface by 154) in a direction of extension of the permanent magnet (154 is longitudinally opposite of 156); and a second core (Fig. 4A, 148 “short magnets”) including a plurality of fixation jaws (Fig. 4A, 154 and 156) for holding in place one surface (Fig. 4A, radially inner surface by 156) of the permanent magnet and an opposite surface (Fig. 4A, radially outer surface by 154) in the direction of the extension of the permanent magnets; (154 is longitudinally opposite of 156)
wherein the first core and the second core have different numbers of the plurality of fixation jaws that hold the permanent magnets in place (see discussion above in “Response to Arguments”). 
Regarding claim 2, Kaiser teaches the rotor according to claim 1. Kaiser further teaches wherein the one surface (Fig. 4A and 4B, radially inner surface by 156) is a surface adjacent to a rotation shaft hole (Fig. 3, 28) (Fig. 3 shows a different embodiment with the slot geometry changed) (“The rotor assembly 126 shares many features with the rotor assembly 26, and description of shared features and functions may be omitted from the description of the rotor assembly 126, [0031])

    PNG
    media_image4.png
    557
    452
    media_image4.png
    Greyscale

 defined in the rotor, and the opposite surface (fig. 4A and 4B, radially outer surface by 154) is a surface opposite to the one surface.
Regarding claim 3, Kaiser teaches the rotor according to claim 2. Kaiser further teaches wherein the fixation jaws (Fig. 4A, 154 and 156) are positioned in one or more slots (Fig. 4A, 140) among the slots in the second core, and hold the opposite surface (Fig. 4A, outer radial surface by 154) of the permanent magnets in place.
Regarding claim 4, Kaiser teaches the rotor according to claim 2. Kaiser further teaches wherein the plurality of fixation jaws in the second core are not brought into contact with the one surface (“The common stamping tool may also turn off punching features for the inner stop 156 for the short magnets 142, as the second tab 152 provides the same function”, [0052]) i.e. the fixation jaw 156 may not be formed in the short magnet laminations 4A) (“When using the first finishing schedule, for the short magnets 142, all of the first tabs 151 formed on the standard lamination sheets 144 would be removed to allow the short magnets 142 to be inserted into the resulting slot 140. Note that the second tabs 152 formed on the standard lamination sheets 144 may not be needed, such that they may either be removed or left intact by the first finishing schedule”, [0056]), i.e. the second tab 152 can also be removed as an inner radial retention feature so that no fixation jaw is brought into contact with the inner radial surface of the second core) of the permanent magnets that is provided in each of the slots in the second core.
Regarding claim 5, Kaiser teaches the rotor according to claim 2. Kaiser further teaches said rotor further comprising: a third core (Fig. 5, let 144 be all long magnets, let 146 be all short magnets, and let 148 be short magnets with tabs to be the third core) 
(Kaiser contemplates sets of laminations differing both between having short versus long magnets (Fig. 4A versus Fig. 4B) and differing between whether the laminations have a tab (Fig. 5, 148), recess (Fig. 5, 146), or neither (Fig. 5, 144) Kaiser broadly allows for these two types of lamination variations to be mixed and matched (“Comparison between FIG. 4A and FIG. 4B illustrates how the first tab 151 and the second tab 152 are used to configure the rotor assembly 126 for the short magnets 142, the long magnets 143, or a combination thereof”, [0042]) (“The ability to create multiple the rotor assembly 126 for long magnets 143 or for short magnet 142 may improve, for example and without limitation, manufacturing: cost, time, spatial constraints, or flexibility (change-over between different production cycles). The variable processes for configuring the rotor assembly 126 for different magnet lengths may be referred to as finishing or punching schedules”, [0053])
 including a plurality of fixation jaws (Fig. 4A, 154) for holding in place the opposite surface (Fig. 4A, outer radial surface) of the permanent magnets (Fig. 4A, 142) that is inserted into each of the one or more slots among the slots (Fig. 4A, 140), wherein the rotor is configured such that at least one or more of the first cores, at least one or more of the second cores, and at least one or more of the third cores are stacked (Fig. 5, 144, 146, and 148 are stacked).
Regarding claim 9, Kaiser teaches the rotor according to claim 1. Kaiser further teaches wherein the first core (Fig. 5, let 146 and 148 be all long magnet cores, see analysis of claim 5) and the second core (Fig. 5, let 144 be all short magnet cores) are stacked in a direction of extension of a rotation shaft of the rotor, and wherein the cores of the rotor include at least one or more of the first cores.	
Regarding claim 10, Kaiser teaches the rotor according to claim 1. Kaiser further teaches wherein there are more second cores (Fig. 5, let 144 all be short magnet cores, see analysis of claim 5) than first cores (Fig. 5, let 146 and 148 all be long magnet cores).
	Regarding claim 11, Kaiser teaches the rotor according to claim 1. Kaiser further teaches wherein the number of the fixation jaws that are provided in the first core is greater than the number of the fixation jaws that are provided in the second core (“The common stamping tool may also turn off punching features for the inner stop 156 for the short magnets 142, as the second tab 152 provides the same function”, [0052], this would leave Fig. 4A, 148 with one less retention feature than Fig. 4B, 148). 
	Regarding claim 13, Kaiser teaches the rotor according to claim 1. Kaiser further teaches wherein the first core is disposed on the respective uppermost portions and lowermost portions of the cores of the rotor (Fig. 5, let 144 be all long magnet cores, see analysis of claim 5). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaiser in view of Lahr et al. (US 20210091630 A1, hereinafter “Lahr”).
Regarding claim 6, Kaiser teaches the rotor according to claim 1. 
Kaiser further teaches wherein the permanent magnets include sets of paired permanent magnets (Fig. 4A, 142) that are symmetrical with respect to a D axis of the drive motor (Fig. 4A, axis vertically between the magnets).
Kaiser does not teach the sets of permanent magnets include two sets of permanent magnets overlapping in a radial direction (Fig. 6, 121-122 overlaps 123-124 in the radial direction) with respect to a rotation shaft hole (Fig. 2, hole around 25) defined in the rotor.


    PNG
    media_image5.png
    441
    605
    media_image5.png
    Greyscale

Lahr teaches wherein the permanent magnets include sets of paired permanent magnets (Fig. 6, 121-122 and 123-124) that are symmetrical with respect to a D axis of the drive motor (Fig. 6, axis formed by 75); and the sets of permanent magnets include two sets of permanent magnets overlapping in a radial direction (Fig. 6, 121-122 overlaps 123-124 in the radial direction) with respect to a rotation shaft hole (Fig. 2, hole around 25) defined in the rotor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the rotor of Kaiser to have two rows of magnets as taught by Lahr. 
This would have the benefit of creating a more powerful electric motor by increasing the magnetic flux produced by the rotor. 
Regarding claim 7, Kaiser in view of Lahr teaches the rotor according to claim 6. 
Kaiser does not teach wherein the second core comprises: fixation jaws that are brought into contact with the respective opposite surfaces of first permanent magnets in a set, which are adjacent to the rotation shaft hole, and the respective other surfaces of second permanent magnets in a set, which are disposed in a direction opposite the rotation shaft hole with respect to the first permanent magnets in a set.
Lahr further teaches wherein the second core comprises: fixation jaws (Fig. 6, 163 and 166) that are brought into contact with the respective opposite surfaces (radially outer surfaces) of first permanent magnets (Fig. 6, 123 and 124) in a set, which are adjacent to the rotation shaft hole (Fig. 2, hole around 25), and the respective other surfaces (radially outer surfaces where “jaws” 131 and 162 are located) of second permanent magnets (Fig. 6, 121 and 122) in a set, which are disposed in a direction opposite the rotation shaft hole with respect to the first permanent magnets in a set (Fig. 6, 121 and 122 are radially farther out than 123 and 124). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the rotor of Kaiser in view of Lahr by including the fixing jaw arrangement of Lahr.
This would have the benefit of increasing motor performance by preloading the rotor structure (“The compressive load may be achieved through a number of approaches, such as a press fit, tapered elements, shaped segments, deformable lamination parts, or others. Higher rotor speed and desirable magnetic performance may be achieved while maintaining desirably thin and light lamination features such as struts and bridges, resulting in relatively low material cost, weight and compact size”, [0037]). 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaiser in view of Lahr and Wu et al. (US 20200412192 A1, hereinafter “Wu”).
Regarding claim 8, Kaiser in view of Lahr teaches the rotor according to claim 6. Kaiser further teaches wherein the second core includes fixation jaws (Fig. 4B, 151) that are brought into contact with the respective opposite surfaces (radially outer surfaces) of the first permanent magnets (Fig. 4B, 153) which are adjacent to the rotation shaft hole (Fig. 3, 28).
Lahr does not teach wherein the fixation jaws of the second core are not brought into contact with the respective opposite surfaces of the second permanent magnets in a set, which are disposed in a direction of opposite the rotation shaft hole with respect to the first permanent magnets in a set.
	Wu teaches a permanent magnet rotor (Fig. 2, 201) wherein fixation jaws (Fig. 4, 401 “bonding element”, “The first air sub-groove 301a is configured to accommodate a bonding element”, [0047]) are brought into contact with the respective opposite surfaces (Fig. 6, 301a is on outer radial surface of 302a) of the first permanent magnets in a set, which are adjacent to the rotation shaft hole (Fig. 2, central hole), and wherein the fixation jaws of the second core are not brought into contact (Fig. 6, 303a and 303b can be seen to lack the same fixation structure 301a as the radially lower magnet pair) with the respective opposite surfaces (Fig. 6, radially outer surface of 303a and 303b) of the second permanent magnets in a set, which are disposed in a direction of opposite the rotation shaft hole with respect to the first permanent magnets in a set (Fig. 6, 303a and 303b are radially outer from 302a and 302b).
    PNG
    media_image6.png
    529
    535
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    225
    258
    media_image7.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the second magnet core of Kaiser in view of Lahr to remove the jaws of the radially higher magnets as taught by Wu. 
	This would have the advantage of helping to absorb the centrifugal force that acts upon the rotor during operation in the area where that force is most powerful (“That is, the bonding element is engaged with the first air sub-groove with teeth and slots to form a bearing structure. The bearing structure can effectively absorb centrifugal force generated when a rotor rotates at a high speed. This significantly reduces stress on a rotor magnetic bridge, ensures robustness of the rotor that rotates at a high speed, and increases a speed of a motor as much as possible”, [0010]). 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaiser in view of Kogure et al. (US 20130113328 A1, hereinafter “Kogure”) and Dlala (US 20200127508 A1).
Regarding claim 12, Kaiser teaches the rotor according to claim 1. 
Kaiser does not teach wherein an empty space that is defined after one of the permanent magnets is inserted into one of the slots is a barrier, and wherein the barrier is filled with epoxy resin.
Kogure teaches a rotor core (Fig. 1, 1) with an empty space that is defined after the permanent magnet is inserted into the slot is a barrier (“This engagement part aligns and fixes the magnet in the rotor, and a flux barrier is formed between a lateral side face of the magnet and a slot face, the flux barrier having a same thickness as a thickness of the magnet”, [abstract]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the rotor cores of Kaiser to include a flux barrier formed after the magnet was inserted as taught by Kogure. 
This has the advantage of creating a more efficient electric machine by avoiding flux build up in unwanted areas (“This configuration can avoid the concentration of flux on a corner area of the magnet on the stator side, and demagnetizing field and accordingly a required coercive force can be reduced. As a result, the usage amount of dysprosium or the like can be reduced and accordingly the manufacturing cost can be reduced”, [0039]). 
Kogure does not teach wherein the barrier is filled with epoxy resin.
Dlala teaches a permanent magnet rotor (Fig. 3, 303) with flux barriers (Fig. 3, 315) that are filled with epoxy resin (“The epoxy resin holds the magnets firmly in place, thereby creating a mechanically rigid stack. Additionally, by filling in the voids between the magnets and the slots in the lamination stack (e.g., voids 315 shown in FIG. 3), the epoxy resin prevents oils from stagnating within the voids which can, in turn, create imbalances within the stack”, [0032]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the rotor core of Kaiser in view of Kogure to fill the flux barrier with epoxy resin as taught by Dlala. 
This would have the advantage of better securing the magnets in the slots, sealing the slots from oil entry, and make for a more thermally uniform machine which decreases the chances of the machine breaking down “The epoxy resin holds the magnets firmly in place, thereby creating a mechanically rigid stack. Additionally, by filling in the voids between the magnets and the slots in the lamination stack (e.g., voids 315 shown in FIG. 3), the epoxy resin prevents oils from stagnating within the voids which can, in turn, create imbalances within the stack. Furthermore, given that the epoxy resin has better thermal properties than air, filling the voids with epoxy resin creates a lamination stack with more uniform thermal properties”, [0032]). 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaiser in view of Mochida et al. (US 20150270749 A1, hereinafter “Mochida”).
Regarding claim 14, Kaiser teaches the rotor according to claim 1. Kaiser does not teach wherein the first core and the second core are alternately stacked.
Mochida teaches a permanent magnet rotor (“FIGS. 4A and 4B are sectional views showing configurations of a rotor of an IPM motor which is one example of a heretofore known embedded permanent magnet type rotating electric machine”, [0005]) with a first core (Fig. 4A, 11) and a second core (Fig. 4B, 12) where the first and second core are alternately stacked (Fig. 4C, notice 11 and 12 alternating).

    PNG
    media_image8.png
    202
    427
    media_image8.png
    Greyscale

The first core and second core of Mochida differ in that the second core (Fig. 4B, 12) includes a recessed portion (Fig. 4B, 16a and 16b), while the first core (Fig. 4A, 11) does not include a recessed portion. These features correspond to embodiments of Kaiser that have a recess (Fig. 5, 146) and have neither a recess or tab (Fig. 5, 144). Instead of defining the first core of Kaiser to be the longer magnet cores and the second core to be the shorter magnet cores, take the first core of Kaiser to be (Fig. 5, 144) and the second core to be (Fig. 5, 146). (Note that this embodiment of Kaiser still anticipates claim 1 as the jaw structure is still present in this embodiment).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the rotor of Kaiser by stacking the first and second rotor cores in an alternating pattern as taught by Mochida.
 The advantage of stacking alternating core embodiments is that the presence of the alternating recesses reduces the magnetic short circuit from one plate to another which leads to a more efficient motor (“In the heretofore known example, the stacked steel plates 11 and the stacked steel plates 12 are alternately stacked, and in the stacked steel plates 12, magnetic fluxes pass through the notch portions 16a and 16b, meaning that in the stacked steel plates 11, it is possible to reduce magnetic short circuit, [0012])(“Consequently, by reducing magnetic short circuit in the notch portions 16a and 16b, it is possible to suppress a magnetic flux leakage and supply many magnetic fluxes to the stator side, and thus possible to improve motor efficiency, [0013]). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S LEONE whose telephone number is (571)272-4039. The examiner can normally be reached M-F: 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S LEONE/Examiner, Art Unit 2834     

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834